DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s preliminary amendment cancelling claims 21-23 filed 27 February 2020 is acknowledged.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: “an arc during in an electrocautery surgical procedure” in the preambles should be amended to --an arc during an electrocautery surgical procedure--.  Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities: “an electrocautery arc” should be amended to --the arcing event--.  Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities: “the arc detection camera” should be amended to --the arc detecting camera--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “a portion of the electrosurgical treatment instrument” in lines 1-2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “portion of the electrosurgical treatment instrument” as set forth in line 6 of claim 1. For purposes of examination, this will be treated as being the same “portion of the electrosurgical treatment instrument” as set forth in line 6 of claim 1.
Claim 2 recites the limitation "the shaft portion" in line 3. There is insufficient antecedent basis for this limitation in the claim.
The term “light in an electrocautery range” in claim 4 is a relative term which renders the claim indefinite. The term “electrocautery range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 5, the claim recites the limitation “filtering imagery” in line 1 which renders the claim indefinite because it is unclear whether this is the same or different “imagery” as previously set forth in claim 4. For purposes of examination, this will be treated as the same “imagery” as previously set forth in claim 4 and correcting this limitation to --filtering the imagery-- is suggested by the examiner.
Regarding claim 12, the claim recites the limitation “a surgical procedure” in line 3 which renders the claim indefinite because it is unclear whether this the same or different than the previously recited “electrocautery surgical procedure” in lines 1-2 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “electrocautery surgical procedure” in lines 1-2 of the claim.
Regarding claim 17, the claim recites the limitation “a surgical procedure” in lines 3-4 and is indefinite under substantially similar rationale as that applied in the rejection of claim 12 above.
Regarding claim 19, the claim recites the limitation “thermal infrared emissions” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “thermal infrared emissions” as set forth in claim 18. For purposes of examination, this will be treated as being the same as the previously recited “thermal infrared emissions” as set forth in claim 18.
Claims 13-16, 18 and 20 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stokes et al. (US 2012/0088965) (“Stokes”).
Regarding claim 17, Stokes discloses a system for detecting an arc (see cameras 54 and 56 capable of detecting an arc since they comprise optical viewing systems capable of capturing light emissions created by an electrical arc; [0038], Figs. 2-3) during an electrocautery surgical procedure (see monopolar electrocautery, [0034]) at a surgical site (see instrument positioned at a surgical site, Fig. 5) comprising: 
an electrosurgical treatment instrument having a working tip configured to perform a surgical procedure (see adhesion removal device 20 having working tip 24 configured to perform electrocautery; [0034], Figs. 1-3); 
a surgical camera having a field-of-view of the surgical site (see camera 54; [0016] and [0038], Figs. 2-3); and 
an arc detecting camera having a field-of-view different than the field-of-view of the surgical camera (see camera 56 having a different field of view than camera 54 and configured to detect an arc since camera 56 comprises an optical viewing system capable of capturing light emissions created by an electrical arc; [0016] and [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of Strobl (US 2018/0168734).
Regarding claim 18, Stokes teaches the limitations of claim 17, however Stokes fails to teach wherein the arc detecting camera comprises sensors and optics suited for visualizing thermal infrared emissions.
Strobl teaches a system for detecting infrared emissions (see Fig. 2) comprising sensors (see Mercury-cadmium-telluride (HgCdTe) photosensitive sites, [0041], Figs. 2-3) and optics (see lens 206, Fig. 2) suited for visualizing thermal infrared emissions (see infrared image dataset, [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arc detecting camera as taught by Stokes to comprise sensors and optics suited for visualizing thermal infrared emissions in light of Strobl, the motivation being to provide the ability to calculate the temperature of various regions of surfaces in the infrared image (see Strobl [0050]).
Regarding claim 20, Stokes teaches the limitations of claim 17, however Strobl fails to teach wherein the arc detection camera comprises image filtering functionality that filters light emitted from a surgical light source.
Strobl further teaches an infrared optical filter (see [0044]-[0045]) that filters the incoming light from surgical light sources to only infrared light (see [0044]-[0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arc detecting camera as taught by Stokes to comprise image filtering functionality that filters light emitted from a surgical light source in light of Strobl, the motivation being to provide the ability to calculate the temperature of various regions of surfaces in the infrared image (see Strobl [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of Strobl and in further view of Welches et al. (US 2009/0024023) (“Welches”).
Regarding claim 19, Stokes in view of Strobl teaches the limitations of claim 18 with Stokes in view of Strobl further teaching wherein the arc detecting camera comprises HgCdTe-based photosensors (see Strobl [0041]), however Stokes in view of Strobl fails to teach the arc detecting camera as comprising ZnSe optics for visualizing the thermal infrared emissions.
Welches teaches a system for visualizing infrared emissions (see Fig. 3, [0058]) comprising ZnSe optics for visualizing thermal infrared emissions (see optic 306; [0058], Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optics as taught by Stokes in view of Strobl to comprise ZnSe optics for visualizing the thermal infrared emissions in light of Welches, the motivation being to provide good IR transmission to the arc detecting camera (see Welches [0058]).
Allowable Subject Matter
Claims 1, 3 and 6-11 are allowed.
Claims 2, 4-5 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Stokes et al. (US 2012/0088965), Menke et al. (US 4,114,623), and Fischer et al. (US 2019/0254737), fails to reasonably teach or suggest a method of detecting an arc during an electrocautery surgical procedure that includes a surgical camera, and an arc detection camera with a different field of view than the surgical camera, wherein the arc detection system used detects thermal infrared or tissue color changes and wherein the method includes both displaying a surgical video stream form the surgical camera and monitoring an arc detecting video stream from the arc detection camera when considered in combination with the additional claim limitations when either considered alone or in any proper combination. Stokes teaches a method of using two cameras with two different fields of view, however fails to specifically teach or suggest a method of detecting an arc during an electrocautery procedure. Menke teaches detecting the presence of an arc optically (see Menke: col. 8, lines 44-48), however fails to specifically teach or suggest the two-camera arrangement as required by the claims. Fischer teaches recording light generated by a HF spark using optical fibers disposed in light inlet window for the purpose of tissue identification (see Fischer: [0043], Figs. 6 and 8), however fails to specifically teach or suggest detecting thermal emissions or tissue color changes as claimed or the specific two-camera arrangement as claimed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794